Citation Nr: 0932375	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  05-29 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for diabetes mellitus, 
type II, to include as being the result of exposure to 
herbicides.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
heart disorder (characterized as apical systolic murmur).  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder characterized as tinea cruris.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
September 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2003 and January 2006 rating 
decisions of the Houston, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO).  

In June 2009, the Veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript is of record.  During the hearing, the 
Veteran waived initial RO consideration of new evidence 
submitted in conjunction with the hearing.  38 C.F.R. § 
20.1304(c) (2009).  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  Competent evidence of a nexus between diabetes mellitus, 
type II, and the Veteran's active service, including exposure 
to herbicides, is not of record.  

3.  The RO denied reopening the claim of entitlement to 
service connection for an unspecified heart disorder in an 
unappealed January 2002 rating decision.  The Veteran was 
notified of this decision and of his appeal rights. 

4.  Since the January 2002 rating decision denied reopening 
the claim of service connection for an unspecified heart 
disorder, evidence that relates to an unestablished fact 
necessary to substantiate the claim has not been received.  

5.  Service connection for tinea cruris was denied in an 
unappealed January 2002 rating decision.  The Veteran was 
notified of this decision and of his appeal rights.  

6.  Since the January 2002 rating decision which denied 
service connection for tinea cruris, evidence that relates to 
an unestablished fact necessary to substantiate the claim has 
been received.  

7.  A skin disability, including tinea cruris was not shown 
in service or for decades thereafter; no competent medical 
evidence causally relates a current skin disorder to active 
service.

CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or 
aggravated by active military service, nor is such a 
disability presumed to have been incurred as a result of 
exposure to herbicides during service.  38 U.S.C.A. §§ 1110, 
1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

2.  The January 2002 rating decision, which denied reopening 
the claim of service connection for an unspecified heart 
disorder, is final, and evidence received since that decision 
is not new and material.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 20.1103 (2009).

3.  The January 2002 rating decision, which denied 
entitlement to service connection for tinea cruris, is final, 
and evidence received since that decision is new and 
material.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156(a), 20.1103 (2009).  

4.  A skin disability characterized as tinea cruris was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5123 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefit will be assigned if service connection is awarded.  
Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the Veteran was sent notice letters in September 2002, 
July 2005, and August 2005, before the adverse decisions on 
appeal, that provided information as to what evidence was 
required to substantiate the claims and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  Moreover, in the present appeal, a March 2006 letter 
to the Veteran included the type of evidence necessary to 
establish disability ratings and effective dates for the 
disabilities on appeal.

It is acknowledged that the March 2006 Dingess letter was 
issued after the ratings decisions on appeal.  However, such 
notice was fully compliant and was followed by a 
readjudication of the claims, most recently in March 2009.  
Thus, any timing defect was here cured.  See Mayfield, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the basis for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.
Here, the Veteran was sent a notice letter in August 2005 
that informed the Veteran of the criteria for new and 
material evidence and identified the basis for the prior 
final denials.  

Based on the foregoing, the Board concludes that adequate 
notice was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further development is required with respect 
to the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Although an examination or an opinion was not obtained in 
connection to the Veteran's claims on appeal, the Board finds 
that VA was not under an obligation to provide an 
examination, as such is not necessary to make a decision on 
the claims.  Specifically, under the statute, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).

With respect to the second factor above, the Court of Appeals 
for Veterans Claims (Court) has stated that this element 
establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Here, the evidence does not indicate that the Veteran's 
diabetes mellitus, type II, may be associated with his active 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the Veteran with a 
medical examination absent a showing by the Veteran of a 
causal connection between the disability and service).  In 
this case, the Veteran has not brought forth evidence 
suggestive of a causal connection between his diabetes 
mellitus, type II, and his active service.  The RO informed 
the Veteran that he would need medical evidence of a 
relationship between the disability and service, and the 
Veteran has not provided such evidence or indicated where 
such evidence may be found.  The evidence also fails to 
demonstrate sufficient continuity of symptomatology such as 
to suggest that the current diabetes was incurred in service.

Turning to the Veteran's claimed heart disorder and tinea 
cruris, the Board again finds that VA was not under an 
obligation to have the Veteran examined for his claims.  
Indeed, the Veteran has not brought forth new and material 
evidence to reopen the claims.  38 C.F.R. § 3.159(c)(4)(iii) 
states that paragraph (c)(4) applies to a claim to reopen a 
finally adjudicated claim only if new and material evidence 
is presented or secured.  For these reasons, the Board finds 
that VA was not under an obligation to provide an examination 
in connection with his claimed heart disorder and tinea 
cruris.  

Further regarding the duty to assist, the claims file 
contains the Veteran's service treatment records, service 
personnel records, and private medical records from December 
1976 to February 2008.  The Board has carefully reviewed the 
statements and concludes that no available outstanding 
evidence has been identified.  

For the above reasons, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Applicable Laws and Regulations

A.  New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the Veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.  

B.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for certain "chronic 
diseases," such as diabetes mellitus and cardiovascular-
renal disease, may be granted if manifest to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).  

A Veteran, who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era, and has a certain listed disability, shall be presumed 
to have been exposed during such service to an herbicide 
agent (Agent Orange), unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during service.  38 C.F.R. § 3.307(a)(6)(iii); McCartt v. 
West, 12 Vet. App. 164, 166 (1999).  

The following diseases shall be service connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also know as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

III.  Analysis

A.  Diabetes Mellitus, Type II

The Veteran contends that he was exposed to Agent Orange 
during his active military service.  In a November 2005 
personal statement, he stated that while stationed in 
Okinawa, Japan from June 1970 to October 1970, the military 
base would receive aircrafts coming directly from Vietnam.  
He explained that if the planes needed servicing, his duty 
was to wash the underneath portion of the plane with soap and 
water.  He further added that there would always be a 
"yellow, sticky, herbicide smelling compound" on the panels 
of the plane.  Since the Veteran and his fellow soldiers 
would generally work without wearing a shirt, they would get 
covered in the herbicide residue.  He also reported that he 
had to remove bodies from the planes.  Overall, he contends 
that such activities exposed him to herbicides, resulting in 
his current diabetes mellitus. 

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for diabetes mellitus, type II.  
The evidence of record indicates that the Veteran was first 
diagnosed with diabetes mellitus, type II, in July 2001.  

At the outset, the Board notes that the above-described 
presumptive provisions relating to herbicide exposure apply 
only to Veterans whose service included on land duty or 
visitation in Republic of Vietnam.  In this case, the Veteran 
concedes that he did not serve "on land" in the Republic of 
Vietnam as reflected in his November 2005 statement.  
Instead, the Veteran contends that he was exposed to Agent 
Orange while cleaning planes in Okinawa that had come 
directly from Vietnam.  Accordingly, presumptive service 
connection based on herbicide exposure is not warranted here. 
Additionally, as diabetes did not become manifest within the 
first post-service year, presumptive service connection for 
chronic disease is not warranted here.  

While the Board finds that the veteran is unable to 
substantiate his service connection claim on a presumptive 
basis, the Board is obligated to consider the veteran's claim 
on a direct basis. See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994) (holding that the veteran was not precluded under 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act from establishing service connection with proof 
of direct actual causation).  In this regard, a review of the 
Veteran's service treatment records reveal no complaints, 
treatment, or diagnosis relating to diabetes mellitus, type 
II.  The Veteran denied having or had sugar or albumin in his 
urine on his March 1973 report of medical history.  Upon 
discharge from service, clinical evaluation of the Veteran's 
endocrine system was normal, and urinalysis testing for sugar 
was negative, as reflected on the January 1973 report of 
medical examination.  The physician also noted that the 
Veteran denied a family history of diabetes, and the Veteran 
denied having sugar or albumin in his urine on his January 
1973 report of medical history.  

Post service treatment records beginning in July 2001 note 
the Veteran's diagnosis of diabetes mellitus, type II.  The 
July 2001 private medical record states that the Veteran had 
a history of diabetes mellitus, and an August 2001 private 
medical record indicates that the Veteran only acquired 
diabetes mellitus, type II, in the "past several months."  

As previously stated, the first objective medical evidence 
that the Veteran has diabetes mellitus, type II, was in July 
2001, many years after service.  There is no objective 
medical evidence of record of the claimed disability during 
service, immediately thereafter, or that his diabetes 
mellitus, type II, became manifest to a compensable degree 
within the first year after the Veteran's discharge from 
service.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) 
(there must be medical evidence on file demonstrating a 
relationship between the Veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observations is competent).  
Such evidence is lacking in this case, and continuity of 
symptomatology after service is not demonstrated.  

Furthermore, no medical professional has provided competent 
medical evidence linking the diagnosis of diabetes mellitus, 
type II, to any aspect of the Veteran's active service, to 
include his alleged exposure to herbicides in service.  
Therefore, there is no probative medical evidence suggesting 
a link between the Veteran's period of service and his 
current diagnosis of diabetes mellitus, type II.  

The Board is aware of the Veteran's contentions that his 
diabetes mellitus, type II, is somehow etiologically related 
to service, including herbicide exposure; however, as the 
record does not reflect that the Veteran possesses a 
recognized degree of medical knowledge, his assertions as to 
the existence, nature and etiology of the current diagnosis 
are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  
It is true that the Veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  However, diabetes 
mellitus, type II, requires specialized training for a 
determination as to diagnosis and causation, and is therefore 
not susceptible of lay opinions on etiology.  In any event, 
the Veteran has not asserted to have had diabetes 
symptomatology dating back to active service.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for diabetes mellitus, type II, to 
include as being the result of exposure to herbicides, and 
there is no doubt to be resolved.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

B.  Apical Systolic Murmur

The Veteran is claiming entitlement to service connection for 
a heart murmur.  At the June 2009 hearing, he testified that 
he was very sick in January 1973 while on active duty.  He 
explained that he experienced convulsions, weight loss, 
severe fever, strep throat, and problems with his salivary 
glands that kept him hospitalized for approximately three 
weeks.  After discharge from service, the Veteran indicated 
that he was told by a physician that his sickness in service 
was rheumatic fever, which caused his heart murmur.  

Historically, service connection for apical systolic murmur 
was originally denied by the RO in a June 1977 rating 
decision.  The Veteran submitted a substantive appeal in 
September 1977, and the matter reached the Board in February 
1978.  At that time, the claim was remanded for a special 
cardiovascular examination to determine the nature and 
severity of his current heart disorder.  The special 
cardiovascular VA examination was performed in March 1978, 
and the Board denied entitlement to service connection for a 
heart disability in December 1978.  The Veteran filed an 
informal claim to reopen his service connection claim for a 
heart disability, namely apical systolic murmur, in November 
2001.  The RO denied the claim in a January 2002 rating 
decision.  The Veteran did not appeal that decision and it 
became final.  See 38 C.F.R. § 7105.  Thereafter, the Veteran 
filed a second informal claim to reopen his service 
connection claim for a heart disability in March 2004.  In 
January 2006, the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for apical systolic murmur.  The Veteran 
appealed therefrom, culminating in the instant decision.  

At the time of the last final rating decision in January 
2002, the evidence of record consisted of the Veteran's 
service treatment records, a March 1978 special 
cardiovascular VA examination, and private medical records 
dated December 1976 to November 2001.  

Prior to discharge, clinical evaluation of the Veteran's 
heart was normal as reflected in the January 1973 separation 
examination report.  The Veteran also denied having or had 
heart trouble on his January 1973 report of medical history.  
However, approximately seven days after the separation 
examination, service treatment records indicate that the 
Veteran visited sick call with complaints of wheezing and 
coughing for approximately one week.  After a physical 
examination, the Veteran was diagnosed with asthma.  He 
returned to sick call two days later with continued 
complaints of wheezing, coughing, as well as a persistent low 
grade temperature.  He was diagnosed with a lower respiratory 
tract infection, predominantly bronchitis and probably viral.  
He was given prescribed medication and instructed to drink 
plenty of fluids and refrain from smoking.  Follow-up 
treatment at the sick call four days later noted very little 
change, but the physician assessed him with viral syndrome.  
The next day at sick call, it was reported that he looked 
"subjectively better."  Thereafter, on a March 1973 report 
of medical history, the Veteran denied having or had heart 
trouble or pain or pressure in his chest.  

After discharge from service, a January 1977 private medical 
statement noted that the Veteran was treated in September 
1974 for acute pharyngitis.  The private physician diagnosed 
him with apical systolic murmur with an underderminted 
etiology.  In December 1976, the Veteran sought treatment 
with a local cardiologist, who diagnosed him with a mild 
mitral regurgitation.  In the December 1976 medical 
statement, the private physician stated that the Veteran had 
a severe viral or bacterial infection in 1973 while in 
service.  The infection consisted of diffuse aches, pains, 
marked sore throat, chills, and fever.  He noted that the 
Veteran was unable to recall whether a diagnosis of acute 
rheumatic fever was ever made.  Cardiovascular examination of 
the Veteran revealed a grade 2-3/6 pan systolic murmur heard 
best at the mitral area, and phono-echocardiogram findings 
were compatible with a mild to mitral regurgitation.  
Similarly, results from the March 1978 VA examination noted a 
diagnosis of apical systolic murmur, compatible with mitral 
valve insufficiency.  Subsequent post-service treatment 
records continue to show a mitral regurgitation to a mild 
degree.  

In the January 2002 rating decision, the RO denied reopening 
the Veteran's claim because no new and material evidence had 
been received since the last final decision.  The RO 
explained that the December 1976 private medical statement 
was previously considered and therefore, duplicative.  In 
addition, although the August 2001 private medical record was 
new evidence, it was duplicative as well because it only 
indicated that the Veteran has a heart murmur which was 
already a known fact of record.  Since there was no evidence 
submitted showing his heart disability was related to 
service, the RO denied reopening the Veteran's claim.  The 
Veteran was notified of the denial in a January 2002 letter, 
including his appeal rights, and he did not appeal the 
decision.  Thus, the December 2004 decision is final.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

After the January 2002 rating decision, the pertinent 
evidence received into the record included private medical 
records dated July 2001 to February 2008, a December 1976 
private medical statement, and testimony elicited at the June 
2009 Board hearing.  The private medical records which 
specifically address the Veteran's heart murmur and the 
December 1976 private medical statement are not new and 
material.  They are duplicative of the private medical 
records and private medical statement submitted at the time 
of the last final rating decision.  In any event, as they do 
not address the etiology of his heart murmur, such records do 
not relate to an unestablished fact necessary to substantiate 
the claim.  Under these circumstances, the Board concludes 
that none of the evidence added to the claims file since the 
January 2002 rating decision constitutes new and material 
evidence sufficient to reopen the claim for service 
connection for apical systolic murmur, and the 2002 denial 
remains final.

As the Veteran is not a medical expert, he is not qualified 
to express an opinion regarding medical causation, and any 
statements purporting to do so cannot constitute material 
evidence.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  For 
these reasons, the testimony, even if new, cannot serve as a 
predicate to reopen the previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

For the reasons and bases set forth above, the Board finds 
that the evidence received in conjunction with the claim to 
reopen is not new and material, and does not serve to reopen 
the claim for service connection for apical systolic murmur.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having 
found that the evidence is not new and material, no further 
adjudication of this claim is warranted.  See Kehoskie v. 
Derwinski, 2 Vet. App. 31 (1991).  

C.	Tinea Cruris

At the time of the January 2002 rating decision, which denied 
service connection for tinea cruris, the pertinent evidence 
of record consisted of the Veteran's service treatment 
records and private medical records from December 1976 to 
November 2001.  The service treatment records contained no 
complaints, treatment, or diagnosis of a skin disorder, and 
clinical evaluation of the skin at the January 1973 
separation examination was normal.  Following separation from 
service, a November 2001 private medical statement revealed 
that the Veteran was seen in September 2001 with extensive 
tinea cruris, possible trichophyton rubrum, involving most of 
the sacral and gluteal area.  It was noted that he had been 
on Lotrisone cream for several months which could have 
contributed to the widespread distribution.  

Based on the above evidence, the RO in January 2002 concluded 
that while the evidence showed current tinea cruris, service 
connection is not warranted because there is no evidence of 
tinea cruris being incurred in or caused by the Veteran's 
active military service.  The Veteran was notified of the 
denial in a January 2002 letter, including his appeal rights, 
and he did not appeal the decision.  Thus, the January 2002 
decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.  

The evidence added to the record since the last final rating 
decision in January 2002 includes a September 2003 private 
treatment record indicating treatment for a rash.  Also of 
record is the Veteran's hearing testimony given his June 2009 
hearing.  At that time, the Veteran testified that he had 
skin problems in service, which gradually worsened over the 
years.  He explained that the rash was located on his groin 
and buttocks, and contends that service connection is 
warranted for his skin disability.  

The Board finds that the Veteran's June 2009 hearing 
testimony satisfies the provisions for new and material 
evidence under 38 C.F.R. § 3.156(a).  Indeed, he has 
expressed a continuity of symptomatology dating back to 
service, which relates to an unestablished fact necessary to 
substantiate the claim.  Thus, the claim is reopened.

As the RO has considered the underlying service connection 
claim, the Board may proceed with adjudication at the present 
time.  The essential facts have already been set forth, and 
do not support a grant of service connection here.  Again, 
there was no indication of skin problems in service, and no 
documented treatment for many years thereafter.  In this 
regard, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

It is acknowledged that the Veteran is competent to report 
skin symptomatology, as he did at the June 2009 hearing.  
However, considering the complete absence of documented 
complaints or treatment, and the fact that no claim was filed 
for a skin disability until 2001, 32 years following 
separation, leads the Board to find the report of continuous 
symptomatology to be unpersuasive, if not incredible.  
Moreover, no competent evidence causally relates a current 
skin disorder to active service.  Again, the Veteran may 
believe such a relationship exists, but the question of 
etiology here involves complex medical questions that, as a 
layperson, he is not competent to address.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, while new and material evidence has been received to 
reopen the claim, there is no support for a grant of service 
connection here.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, to include as being the result of exposure to herbicides 
is denied.  

New and material evidence not having been received, the 
application to reopen a claim of service connection for a 
heat disorder (apical systolic murmur) is denied.  

New and material evidence having been received, the claim of 
service connection for a skin disability characterized as 
tinea cruris is reopened, and to this extent the claim is 
granted.  

Service connection for a skin disability characterized as 
tinea cruris is denied.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of service connection for PTSD.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the Veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).  

The Veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2009).  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b) (West 2002 & 
Supp. 2009), requires that a Veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99.  Where a determination is made that the Veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the Veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
corroborative evidence that substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The evidence on file indicates that a diagnosis of PTSD has 
been made.  While the Veteran has provided information 
regarding his claimed stressors, an attempt to verify them 
has not been made.  In a March 2009 memorandum, the RO 
determined that the information provided by the Veteran was 
insufficient to submit to the U. S. Army and Joint Services 
Record Research Center (JSRRC), formerly the U. S. Armed 
Services Center for Unit Records Research (CURR) for 
verification.  The RO explained that while the Veteran 
provided several statements regarding his stressors, JSRRC 
could only determine whether or not his unit had causalities, 
and not whether the Veteran handled wounded or dead soldiers 
when performing his official military duties.  Additionally, 
the RO stated that the Veteran's service personnel files 
could not verify his presence in Japan during his stated time 
periods.  However, the Board finds that the claimed stressors 
are specific enough that they may be submitted to JSRRC or 
any other appropriate department for verification.  

In an August 2005 stressor statement, the Veteran indicated 
that from June 1970 to October 1970, he was stationed at 
Kadena Air Base in Okinawa, Japan, as a member of the 96 
Field Maintenance Squadron.  He explained that he was a 
hydraulics specialist on the C-130 aircraft.  The Veteran 
stated that the planes he worked on had dead bodies, some in 
coffins and others in body bags.  He noted that he had to 
physically handle and move the bodies so he could work on the 
hydraulic panels.  He further added that he worked in 
"close, extremely warm quarters and had to smell the bodies 
that were in bags . . . ."  In a follow-up letter dated 
November 2005, the Veteran stated that he again moved dead 
bodies from October 1971 to September 1973 while stationed in 
Japan.  He also referred to several names of fellow soldiers 
that he worked with while stationed in Okinawa.  At the June 
2009 hearing, the Veteran testified that from October 1971 to 
September 1973, he was stationed at Yokota Air Base in Fussa, 
Japan, where he also removed dead bodies from aircrafts.  

Upon review of the record, the Veteran's DD Form 214 reveals 
that his primary MOS was an aircraft pneudraulic repairman.  
His service personnel records show that from August 16, 1971 
to May 29, 1973, he was stationed in Yokota Air Base in 
Fussa, Japan, working as an aircraft pneudraulic repairman.  

It does not appear that the assistance of JSRRC or any other 
appropriate department has been requested to locate 
corroborative evidence of the Veteran's asserted stressors.  
Thus, additional development is needed.  

If the JSRRC or any other appropriate department is able to 
corroborate the Veteran's claimed in-service stressor(s), the 
question next presented is whether such a stressor(s) is 
clinically considered to be of sufficient severity to warrant 
a valid diagnosis of PTSD.  The descriptive definition of a 
stressor in the American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorders, 4th Edition 
(1994) (DSM-IV) provides that a valid diagnosis of PTSD 
requires that a person has been exposed to a traumatic event 
in which both of the following were present: (1) the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of himself or 
others, and (2) the person's response involved intense fear, 
helplessness, or horror.  If the Veteran's claimed in-service 
stressor can be independently corroborated, it must be 
clinically evaluated in accordance with the provisions of 
DSM-IV.  

The record does not indicate that the PTSD diagnosis was made 
on the basis of a verified history of the Veteran's service 
stressor(s) and, therefore, it was inadequate for rating 
purposes.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).  
Further psychiatric evaluation is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Allow the Veteran to provide any 
additional details as to the reported in-
service stressful incidents, such as 
dates, places, unit of assignment at the 
time of the events, description of 
events, and if appropriate, names and any 
other identifying information concerning 
any of the individuals involved in the 
events.  The Veteran is to be informed 
that this information is vitally 
necessary to obtain support of evidence 
of the stressful event or events and that 
failure to respond or provide an 
incomplete response may result in denial 
of the claim.  

2.  Review the Veteran's claims file and 
prepare a summary of all his claimed 
stressors.  The summary and all 
associated documents, to include the 
Veteran's service personnel records and 
stressor statements, should be sent to 
the U. S. Army and Joint Services Record 
Research Center (JSRRC) 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150- 
3197.  JSRRC should be requested to 
provide any information that might 
corroborate the Veteran's alleged in-
service stressor(s) including, but not 
limited to, providing a copy of unit 
histories for the Veteran's unit.  

3.  If and only if, an alleged stressor 
has been verified, schedule the Veteran 
for an examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  Furnish the examiner 
with a complete and accurate account of 
any verified stressor(s), and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether in-service 
stressors caused the current psychiatric 
symptoms and whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied.  The diagnosis 
should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV.  

If the Veteran is found to have PTSD, the 
examiner is requested to identify the 
diagnostic criteria, including the 
specific stressor or stressors supporting 
the diagnosis.  If the Veteran is found 
to have a psychiatric diagnosis other 
than PTSD, the examiner is requested to 
render an opinion as to whether it is at 
least as likely as not that the Veteran's 
diagnosed psychiatric illness is related 
to comments and findings noted in service 
treatment records.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  The claims file, 
including a copy of this REMAND, should 
be made available to the examiner before 
the examination, for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made.  

4.  Undertake any additional development 
deemed necessary.  Thereafter, 
readjudicate the claim for entitlement to 
service connection for PTSD.  If the 
benefit remains denied, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC), and the case should be returned 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


